IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                            NOS. WR-84,531-18 and WR-84,531-19


                       EX PARTE BRIAN WAYNE DRAKE, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. W13-14123-Q(D) AND W13-30911-Q(D)
              IN THE 204TH DISTRICT COURT FROM DALLAS COUNTY


       Per curiam. ALCALA, J., concurs.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these two applications for writs of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated robberies. According to this Court’s records, Applicant has several habeas applications

pending in the trial court that concern these two convictions. These two habeas applications are

therefore remanded to the 204th District Court of Dallas County to be considered along with

Applicant’s pending habeas applications. See Ex parte Saenz, 491 S.W.3d 819, 825 (Tex. Crim.

App. 2016).
       The applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 19, 2016
Do not publish